ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to IndAdmission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that on September 20,1990, the respondent filed an emergency petition seeking modification of support on behalf of a mother in a paternity action. The court held hearings on the matter on January 10, February 7, and April 10, 1992. The court did not immediately rule. The respondent sent letters to the special judge on eight occasions. In six of those letters, the respondent included factual statements and arguments imploring a ruling favorable to the respondent’s client. The respondent served none of these letters upon opposing counsel. The special judge later ruled in favor of the mother.
Violations: The respondent violated Ind.Professional Conduct Rule 3.5(b), which prohibits a lawyer from communicating ex parte with a judge in a manner not permitted by law.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. *360Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to the hearing officer and all parties and entities as directed by Admis.Disc.R. 23(3)(d).
All Justices concur.